EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Barnes, on 3/1/2022.

2.	Claims 1, 7, 8, 12 and 17 of the instant application have been amended, claims 2, 3, 5, 10, 11, 13 and 16 have been canceled based on the latest claims of record submitted by the Applicant on 3/1/2022, and they have been amended as follow:
1. (Currently amended) A system for managing titles and permissions comprising:
at least one titles and permissions electronic device including a processor and a database with at least one Internet Protocol (IP) address corresponding to at least one geographic designator and corresponding to at least one key, wherein the at least one key corresponds to at least one title or at least one permission for the at least one geographic designator;
wherein the at least one geographic designator is within or on a boundary of at least one geofence;
wherein the at least one titles and permissions electronic device is in network communication with at least one electronic device;
wherein the at least one electronic device includes the at least one key, wherein the at least one key enables the at least one electronic device to perform at least one permissive function when a geographic location of the at least one electronic device matches the at least one geographic designator or disables the at least one electronic device from performing at least one prohibited function when the geographic location of the at least one electronic device matches the at least one geographic designator; [[and]]
wherein the at least one permissive function includes a right to enter a piece of real property defined at least in part by the at least one geographic designator or a right to occupy a point on the piece of real property defined at least in part by the at least one geographic designator, or travel through the point on the piece of real property defined at least in part by the at least one geographic designator;
wherein the at least one geographic designator, the at least one geofence, and the at least one IP address are registered in the database;
wherein the database further comprises historical files associated with the real property, easements on the real property, titles associated with the real property, permissions associated with the real property, probate documents, and/or other critical documents associated with the real property; and
wherein a warning is issued to the at least one electronic device when the at least one electronic device enters the boundary of the at least one geofence without having the right to enter, and wherein the warning comprises a warning to leave the at least one geofence within a certain time period.
2-3. (Canceled)
4. (Original) The system of claim 1, wherein the at least one geofence is associated with a public space, and wherein the at least one geofence is operable to be rented or leased.
5. (Canceled)
6. (Original) The system of claim 1, wherein the at least one titles and permissions electronic device includes at least one master key corresponding to the at least one key on the at least one electronic device, and wherein the at least one master key identifies the at least one permissive function or the at least one prohibited function. 
7. (Currently amended) The system of claim 1, wherein the at least one key includes a master key associated with a piece of real property
8. (Currently amended) A method for managing titles and permissions comprising:
determining that a geographic location of at least one electronic device including a processor matches at least one geographic designator based on at least one Internet Protocol (IP) address, wherein at least one key is associated with the at least one IP address, and wherein the at least one key corresponds to at least one title or at least one permission for the at least one geographic designator; 
wherein the at least one geographic designator is within or on a boundary of at least one geofence;
determining whether the at least one electronic device includes the at least one key; and
if the at least one electronic device includes the at least one key, enabling at least one permissive function on the at least one electronic device when the geographic location of the at least one electronic device matches the at least one geographic designator or disabling at least one prohibited function on the at least one electronic device when the geographic location of the at least one electronic device matches the at least one geographic designator; [[and]]
wherein the at least one permissive function includes a right to enter a piece of real property defined at least in part by the at least one geographic designator or a right to occupy a point on the piece of real property defined at least in part by the at least one geographic designator, or travel through the point on the piece of real property defined at least in part by the at least one geographic designator;
wherein the at least one geographic designator, the at least one geofence, and the at least one IP address are registered in the database;
wherein the database further comprises historical files associated with the real property, easements on the real property, titles associated with the real property, permissions associated with the real property, probate documents, and/or other critical documents associated with the real property; and
wherein a warning is issued to the at least one electronic device when the at least one electronic device enters the boundary of the at least one geofence without having the right to enter, and wherein the warning comprises a warning to get out of the at least one geofence within a certain time period.
9. (Original) The method of claim 8, wherein the at least one title or the at least one permission comprises surface rights, a real property title, mineral rights, air rights, internet activity rights, wireless network activity rights, advertising rights, water rights, farming rights, rights surrounding the operation of predefined devices, rights surrounding the operation of all devices, virtual rights, drone permissions, and combinations thereof.
10-11. (Canceled)
12. (Currently amended) The method of claim 8, further comprising retrieving the permissions, the titles, documents, or information about the real property from the database using the at least one key.
13. (Canceled)
14. (Original) The method of claim 8, further comprising performing a blockchain-based financial transaction associated with the at least one permission via a commerce platform. 
15. (Original) The method of claim 8, wherein the at least one geofence is associated with a public space, and wherein the at least one geofence is operable to be rented or leased.
16. (Canceled)
17. (Currently amended) A system for managing titles and permissions comprising:
at least one titles and permissions electronic device including a processor and a database with at least one Internet Protocol (IP) address corresponding to at least one geographic designator and at least one key corresponding to at least one title or at least one permission for the at least one geographic designator;
wherein the at least one geographic designator is within or on a boundary of at least one geofence;
wherein the at least one titles and permissions electronic device is in network communication with at least one electronic device; 
wherein the at least one electronic device includes the at least one key, wherein the at least one key enables the at least one electronic device to perform at least one permissive function when a geolocation of the at least one electronic device matches the at least one geographic designator or disables the at least one electronic device from performing at least one prohibited function when the geolocation of the at least one electronic device matches the at least one geographic designator; 
wherein the at least one electronic device is operable to determine the geolocation of the at least one electronic device;
wherein the at least one electronic device is operable to convert the geolocation of the at least one electronic device to an IP address; [[and]]
wherein the at least one electronic device is operable to determine that the at least one IP address corresponding to the at least one geographic designator includes the IP address; 
wherein the at least one electronic device is enabled to perform the at least one permissive function or is disabled from performing at least one prohibited function;
wherein the at least one geographic designator, the at least one geofence, and the at least one IP address are registered in the database;
wherein the database further comprises historical files associated with the real property, easements on the real property, titles associated with the real property, permissions associated with the real property, probate documents, and/or other critical documents associated with the real property; and
wherein a warning is issued to the at least one electronic device when the at least one electronic device enters the boundary of the at least one geofence without having the right to enter, and wherein the warning comprises a warning to get out of the at least one geofence within a certain time period.
18. (Original) The system of claim 17, wherein the at least one geofence is associated with a public space, and wherein the at least one geofence is operable to be rented or leased.
19. (Original) The system of claim 17, wherein a master key is an identifier of the real property for the at least one title and/or the at least one permission, and wherein the master key is operable to facilitate a creation, transfer, or division of the at least one title or the at least one permission.
20. (Original) The system of claim 17, wherein the at least one titles and permissions electronic device includes at least one master key corresponding to the at least one key on the at least one electronic device, wherein the at least one master key identifies titles or permissions associated with the at least one geographic designator.
	
	
Allowable Subject Matter
3.	Claims 1, 4, 6-9, 12, 14-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough review of the prior art fails to disclose or render obvious, “wherein the at least one electronic device includes the at least one key, wherein the at least one key enables the at least one electronic device to perform at least one permissive function when a geographic location of the at least In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the limitations presented in the independent claims, taken together as a whole and as presented, cannot be rejected by the prior art of record without using a level of hindsight reasoning that is impermissible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chea Philip J can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456